Citation Nr: 1537713	
Decision Date: 09/03/15    Archive Date: 09/10/15

DOCKET NO.  13-04 750	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for service connection for posttraumatic stress disorder (PTSD) and if so, whether service connection is warranted.

2.  Whether new and material evidence has been received to reopen a claim for service connection for anxiety.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

Kate Sosna, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1970 to June 1972.

This appeal comes before the Board of Veterans' Appeals (Board) from a January 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).  

The Board notes that, regardless of the determinations reached by the RO in January 2011 with respect to whether new and material evidence has been received to reopen the claims for service connection for PTSD and anxiety, the Board must find new and material evidence in order to establish its jurisdiction to review the merits of the previously denied claims.  See Barnett v. Brown, 83 F. 3d 1380 (Fed. Cir. 1996); Jackson v. Principi, 265 F. 3d 1366 (Fed. Cir. 2001).

In February 2015, the Veteran testified at a Board hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of that hearing is of record.  Following   the hearing the Veteran submitted additional evidence in support of his claim and waived the right to have the evidence initially considered by the RO.  38 C.F.R. 
§ 20.1304(c).

The issues of whether new and material evidence has been submitted to reopen the claim for anxiety and service connection for PTSD on the merits are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).




FINDINGS OF FACT

1.  An October 2006 Board decision denied service connection for a variously diagnosed psychiatric disorder, to include PTSD.  The Veteran did not appeal that decision and the decision is final.

2.  The evidence submitted since the October 2006 Board decision relates to an unestablished fact necessary to substantiate the claim for service connection for PTSD.


CONCLUSION OF LAW

New and material evidence has been submitted, and the Veteran's claim of entitlement to service connection for PTSD is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2014).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has reviewed all the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).  When there is an approximate balance of evidence for and against the issue, all reasonable doubt will be resolved in the Veteran's favor.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Veteran's claim for service connection for PTSD and a variously diagnosed psychiatric disorder, to include anxiety, was most recently denied in an October 2006 Board decision.  The Veteran did not appeal the decision and the decision became final.  38 U.S.C.A. § 7266; 38 C.F.R. § 20.1100.

Generally, if a claim of entitlement to service connection has been previously denied and that decision became final, the claim can be reopened and reconsidered only if new and material evidence is presented with respect to that claim.  38 U.S.C.A. § 5108 (West 2014).

New evidence is defined as existing evidence not previously submitted to agency decision makers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative, nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  

In Shade v. Shinseki, 24 Vet. App. 110, 118 (2010), the Court stated that when determining whether the submitted evidence meets the definition of new and material evidence, VA must consider whether the new evidence could, if the claim were reopened, reasonably result in substantiation of the claim.  Thus, pursuant to Shade, evidence is new if it has not been previously submitted to agency decision makers and is material if, when considered with the evidence of record, it would at least trigger VA's duty to assist.  Id. 

VA must review all of the evidence submitted since the last final decision to determine whether the claim may be reopened.  See Hickson v. West, 12 Vet.     App. 247, 251 (1999).  For the purpose of establishing whether new and material evidence has been received, the credibility of the evidence, but not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The evidence considered at the time of the October 2006 Board decision included service treatment records, lay statements, and a VA examination report.  Service connection for PTSD was denied in that decision because there was no evidence showing that the Veteran had been diagnosed with PTSD.  

The evidence received since the October 2006 Board decision includes an April 2011 VA treatment record noting a diagnosis of PTSD by a VA psychiatrist and a March 2015 private treatment record noting a diagnosis of PTSD.  Such evidence is presumed credible solely for the purpose of determining whether new and material evidence has been submitted.  

As the Veteran's claim for service connection was previously denied for lack of a current PTSD diagnosis and the Veteran has since submitted evidence noting a current diagnosis of PTSD, the Board finds that new and material evidence has  been received and the claim for service connection for PTSD is reopened.


ORDER

New and material evidence having been submitted, the claim for service connection for PTSD is reopened, and to this extent only the appeal is granted.


REMAND

Further development of the Veteran's claim is required prior to adjudication of the claim for service connection for PTSD on the merits.

The Board notes that a 2006 VA examination was conducted wherein the examiner found the Veteran did not meet the diagnostic criteria for PTSD.  Thereafter, in April 2011 the Veteran was diagnosed with PTSD by a treating clinician.  However, the stressor upon which the diagnosis was based was not indicated and subsequent VA examiners have indicated that the Veteran's reports of PTSD cannot be substantiated.  Accordingly, a new examination is warranted.

Additionally, while receiving VA treatment in August 2014, the Veteran reported that he had been awarded social security disability benefits (SSA).  As such records could be relevant to the issues on appeal, such records should be requested on remand. 

Relevant ongoing medical records should also be requested.  38 U.S.C.A. § 5103A(c) (West 2014).

Accordingly, the case is REMANDED for the following actions:

1. Obtain updated VA mental health treatment records dating since December 2014.

2. Obtain from the Social Security Administration the records pertinent to the appellant's claim for Social Security disability benefits as well as the medical records relied upon concerning that claim.  If the records are not available, the Veteran should be notified of such.

3. Schedule the Veteran for a VA PTSD examination       to determine whether the Veteran suffers from this disorder and if so, whether such is related to service.  The claims file must be reviewed by the examiner in conjunction with the examination.  

Following review of the claims file and examination of the Veteran, the examiner should indicate whether the Veteran meets the diagnostic criteria for PTSD and if so, identify the stressor upon which the diagnosis is based.  The examiner should provide a rationale for the opinion expressed.

4. After the development requested above as well as any additional development deemed necessary has been completed, the record should again be reviewed.  If      the benefits sought on appeal remain denied, then the Veteran and his representative should be furnished with  a supplemental statement of the case and be given the opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


